Amended and Restated Appendix A to the Investment Advisory Agreement between Investment Managers Series Trust and Stone Toro Investment Advisers LP Fund/Class Advisor Fee Effective Date Stone Toro Long Short Fund 2.00% March 28, 2014 (Formerly Stone Toro Fundamental Value Fund) Stone Toro Market Neutral Fund 1.65% , 2014 Amended and approved by the Board on September , 2014. Agreed and accepted this day of , 2014. INVESTMENT MANAGERS SERIES TRUST STONE TORO INVESTMENT ADVISERS LP By: By: Print Name: Print Name: Title: Title:
